Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE Thomson Reuters Reports Third-Quarter 2009 Results · Businesses performing well in challenging markets · Total revenues down 2% before currency; Professional division up 2%, Markets division down 4% · Underlying operating profit up 3%; operating profit margin up 140 basis points · Full-year 2009 guidance reaffirmed NEW YORK, NY, November 5, 2009– Thomson Reuters (TSX / NYSE: TRI), the world’s leading source of intelligent information for businesses and professionals, today reported results for the third quarter ended September 30, 2009.While net sales began to improve in the third quarter, revenue flow-through from weaker year-to-date net sales in Legal and Markets overshadowed strong performances in Tax & Accounting and Healthcare & Science.Underlying operating profit margin improvement was driven by the benefit of currency, continuing progress on the integration program and strong cost management. Three Months Ended September 30, (Millions of U.S. dollars, except EPS and Profit Margin) IFRS Financial Measures 2009 2008 Change Revenues $ 3,216 $ 3,339 -4 % Operating profit $ 378 $ 553 -32 % Diluted earnings per share (EPS) $ 0.19 $ 0.49 -61 % Cash flow from operations $ 513 $ 592 -13 % Non-IFRS Financial Measures1 2009 2008 Change Before Currency Change Revenues from ongoing businesses $ 3,212 $ 3,331 -2 % -4 % Underlying operating profit $ 711 $ 690 3 % Underlying operating profit margin 22.1 % 20.7 % +140bps Adjusted earnings per share (EPS) $ 0.43 $ 0.47 -9 % Free cash flow $ 260 $ 332 -22 % · Revenues from ongoing businesses were $3.2 billion, a decrease of 2% before currency and 4% after currency. IFRS revenues were down 4% after currency against the prior yearperiod. · Underlying operating profit was up 3% to $711 million, with the related margin up 140 basis points, driven by the benefit of currency, integration-related savings and a continued commitment to strong cost management. · Adjusted earnings per share were $0.43 compared with $0.47 in the third quarter of 2008. The decline was due to higher integration-related spending, which is included in adjusted earnings but not underlying operating profit. 1 These non-IFRS financial measures are defined and reconciled to the most directly comparable IFRS measure in the tables appended to this news release. Additional information is provided in the explanatory note at the end of this news release. Thomson Reuters Reports Third-Quarter 2009 Results Page 2 of 14 · Free cash flow remained strong in the third quarter, with net cash flow provided by operations of $513 million and reported free cash flow of $260 million, down versus the prior period reflecting planned integration and interest costs. · During the quarter, the company further strengthened its capital structure with the redemption of $600 million of outstanding debt,financed through cash-on-hand and the issuance of $500 million of 4.70% notes, due 2019.Year-to-date, the company has refinanced $1.1 billion of long-term debt, reflecting its continued ability to access and take advantage of favorable capital markets. “Despite difficult market conditions, our businesses delivered solid results in the third quarter.Our Tax & Accounting and Healthcare & Science businesses continued to perform very strongly, and sales of subscription productsin our Markets and Legal units improved in Q3 over what we expect were their bottom in Q2.While the weak year-to-date net sales experienced in recent quarters are now flowing through into revenues, we expect this dip to be shallow and limited to the next few quarters,” said Thomas H. Glocer, chief executive officer of Thomson Reuters. “Our ongoing focus on the Reuters integration and close cost management across the company has enabled us to continue to grow underlying operating profit.While we would welcome a quick return to revenue growth, we understand how to operate in challenging markets and we are confident that we are outperforming the competition,” said Mr. Glocer. Third-Quarter Business Segment Highlights Unless otherwise noted, all revenue growth comparisons in this news release are before the impact of foreign currency translation as Thomson Reuters believes this provides the best basis to measure the performance of its business.All revenue growth and operating profit comparisons are based upon results from ongoing businesses and exclude the results of disposals. Professional Division Three Months Ended September 30, (Millions of U.S. dollars, unless otherwise indicated) Revenues 2009 2008 Change Change Before Currency Legal $ 917 $ 940 -2 % -1 % Tax & Accounting $ 225 $ 210 7 % 8 % Healthcare & Science $ 213 $ 200 7 % 8 % Professional Division Total $ 1,355 $ 1,350 0.4 % 2 % Operating Profit 2009 2008 Change 2009 Margin 2008 Margin Legal $ 305 $ 322 -5 % 33.3 % 34.3 % Tax & Accounting $ 36 $ 40 -10 % 16.0 % 19.0 % Healthcare & Science $ 50 $ 38 32 % 23.5 % 19.0 % Professional Division Total $ 391 $ 400 -2 % 28.9 % 29.6 % · Revenues were up 2% before currency, with strong growth in Tax & Accounting, Healthcare & Science and Legal’s recurring subscription businesses. Thomson Reuters Reports Third-Quarter 2009 Results Page 3 of 14 · Operating profit decreased 2% and the corresponding margin decreased 70 basis points due to slowing revenue growth, business mix and the dilutive effect of acquisitions. Legal · Revenues were down 1%. Solid growth in subscription businesses led by Westlaw, FindLaw and international units was offset by continued weakness in non-subscription services including Print, Ancillary, Enterprise software, Consulting Services and Trademarks. As in the second quarter, small law firms and government units were the fastest growing customer segments. · Operating profit declined 5%, with the related margin decreasing 100 basis points, due primarily to the mix of revenues, partially offset by cost controls and the benefits of efficiency initiatives. Tax & Accounting · Revenue growth of 8% was driven by robust performances in both the Corporate and Professional Software and Services businesses. Research & Guidance revenues declined slightly as double-digit print declines more than offset Checkpoint growth. · Operating profit declined 10% and the related margin decreased 300 basis points. Flow-through on revenue was offset by acquisitions, changes in the business mix and technology-related product investments.Tax & Accounting is a seasonal business and close to half of its full year operating profit is typically generated in the fourth quarter. Healthcare & Science · Revenues increased 8%, driven by a 19% increase in the Payer business as a result of significant demand for timely healthcare spending analytics from both the Government and Employer segments. Scientific and Scholarly Research, driven by Web of Knowledge / Web of Science, and the Life Sciences business both contributed to growth. · Operating profit increased 32% with the corresponding margin increasing 450 basis points, driven by significant revenue flow-through, synergies realized from combining legacy business units and the timing of certain expenses. Markets Division Three Months Ended September 30, (Millions of U.S. dollars, unless otherwise indicated) Revenues 2009 2008 Change Change Before Currency Sales & Trading $ 881 $ 970 -9 % -6 % Investment & Advisory $ 570 $ 600 -5 % -5 % Enterprise $ 318 $ 307 4 % 8 % Media $ 90 $ 105 -14 % -10 % Markets Division Total $ 1,859 $ 1,982 -6 % -4 % Operating Profit 2009 2008 Change 2009 Margin 2008 Margin Markets Division Total $ 369 $ 336 10 % 19.8 % 17.0% Thomson Reuters Reports Third-Quarter 2009 Results Page 4 of 14 · Revenues declined 4% due to flow-through from weaker year-to-date net sales and strong prior period revenue growth of 5%. · Subscription revenues declined 0.7%, but remain up 2% year-to-date. · Revenues were impacted by softness in transaction, recoveries and outright revenues. · Revenues in Asia were unchanged against the prior year period while revenues in Europe, Middle East and Africa (EMEA) and the Americas were down 3% and 6%, respectively. · Operating profit increased 10% with the related margin expanding 280 basis points. The margin improvement was driven by integration savings, effective cost management and the benefit of currency. Sales & Trading · Revenues decreased 6% despite good performances from Commodities & Energy and Tradeweb. The decrease was due to lower third party recoveries revenues, declines in transaction revenues (primarily spot foreign exchange) against very strong prior year period results and desktop cancellations driven by headcount reductions. Investment & Advisory · Revenues declined 5% reflecting continued pressure on customer budgets across Investment Management, Corporates and Wealth Management.The Investment Banking business recovered well in the quarter, with revenues broadly flat against the comparable 2008 quarter and the sector showing lower cancellations and increased usage revenues. Enterprise · Revenues increased 8% driven by the continued demand from customers for risk management and data solutions.The fastest growing business in Enterprise, Enterprise Information, grew 15%, driven by strong customer demand for pricing and reference data and low latency feeds to power trading systems. Media · Revenues declined 10%, attributable to continued challenges in Professional Publishing and the advertising-driven Consumer business. The Agency business’ revenues declined 6%, a result of consolidation in traditional media outlets and softness in transactions. Corporate & Other Corporate & Other expenses increased $163 million to $244 million. The increase was comprised of a $108 million increase in non-cash fair-value currency-related adjustments and a planned $52 million increase in one-time integration costs.
